OPINION OF THE COURT
PER CURIAM:
Appellant in this submitted case was arrested on September 10, 1972, and charged with the shooting death of one Colbert Sloan. Subsequently, appellant was indicted for murder, weapons offenses, and conspiracy. A formal motion to suppress two inculpatory statements allegedly made by appellant while in police custody was heard and denied on November 17, 1972. On December 20, 1972, appellant entered a plea of guilty to murder generally, at which time the prosecution certified that the crime rose no higher than murder in the second degree. Appellant was found guilty of murder in the second degree and sentenced to a prison term of not less than eight nor more than twenty years. No direct appeal was taken from the judgment of sentence.
*234On July 12, 1974, appellant filed a Post-Conviction Hearing Act Petition alleging that his guilty plea was unlawfully induced by an allegedly unconstitutional confession, and that he was denied the effective assistance of counsel.
We have reviewed the briefs and the record, and find appellant’s claim to be without merit.
Order affirmed.